ACCEPTED
                                                                                            05-17-01147-CR
                                                                                  FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                          1/30/2018 6:16 PM
                                                                                                 LISA MATZ
                                                                                                     CLERK



                                 NO. 05-17-01147-CR
                                                                    FILED IN
                                                             5th COURT OF APPEALS
STEVEN TROY TILLERY                        §   IN THE FIFTH      DALLAS, TEXAS
                                           §                 1/30/2018 6:16:37 PM
VS.                                        §   COURT OF APPEALS, LISA MATZ
                                                                     Clerk
                                           §
STATE OF TEXAS                             §   DALLAS, TEXAS



                MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes Steven Troy Tillery, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

         1.    This case is on appeal from the 219th District Court of Collin County,

Texas.

         2.    The case below was styled the State of Texas vs. Steven Troy Tillery,

and numbered 219-82576-2017.

         3.    Appellant was convicted of Aggravated Sexual Assault of Child, a

First-Degree Felony, on September 12, 2017.

         4.    Appellant was assessed a sentence of fifty years (50) in prison.
        5.    Timely Notice of appeal was given on September 12, 2017.

        6.    The Clerk's Record was filed on November 11, 2017; the Reporter's

Record was filed a month late on December 27, 2017.

        7.    Appellant’s Brief was originally due on January 29th, 2018.

        8.    Appellant requests an extension of time of 30 days from the present

date.

        9.    Appellant relies on the following facts as good cause for the

requested extension:

        When this Court sent out notice of the Reporter’s record being filed on

December 27th, Counsel was out of town for the Christmas holidays and failed to

read the emailed notice. Thus, Counsel failed to calendar the January 29th due

date has completed preparing the Appellate Brief.

        Given the nature of this case, the record is extensive and there are many

varied legal issues which must be researched and reviewed.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant

this Motion to Extend Time to File Appellant's Brief, and for such other and

further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       GIBBS NOLTE ROBISON ROSE, PLLC
                                                                                    2
                                       2780 Virginia Parkway, Suite 401
                                       MCKINNEY, TX 75071
                                       Tel: (972) 562-0266
                                       Fax: (972) 569-9278



                                       By: /s/ Mitchell R. Nolte
                                          Mitchell R. Nolte
                                          State Bar No. 00797159
                                          mitch@mckinneylaw.com
                                          Attorney for Steven Troy Tillery



                             CERTIFICATE OF SERVICE

      This is to certify that on January 31, 2018, a true and correct copy of the

above and foregoing document was served on the State of Texas, Collin County

Criminal District Attorney’s Office, by electronic service through the Electronic

Filing Manager.


                                       /s/ Mitchell R. Nolte
                                       Mitchell R. Nolte




                                                                                    3
STATE OF TEXAS                          §
                                        §
COUNTY OF COLLIN                        §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Mitchell R. Nolte, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

      entitled cause. I have read the foregoing Motion to Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."



                                      /s/ Mitchell R. Nolte
                                      Mitchell R. Nolte
                                      Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on January 31, 2018, to certify

which witness my hand and seal of office.

                                      /s/ Bobbi N. Johnson

                                      Notary Public, State of Texas
                                      Comm Expires: 6/21/2020




                                                                             4